Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142795 & (17)                                                                                         Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  GRIEVANCE ADMINISTRATOR,                                                                                  Brian K. Zahra,
           Petitioner-Appellee,                                                                                        Justices


  v                                                                  SC: 142795
                                                                     ADB: 09-000051-GA
  ARNOLD D. DUNCHOCK,
            Respondent-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court. The motion for stay or reinstatement is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 7, 2011                   _________________________________________
         p0906                                                                  Clerk